Exhibit 10.1 AGREEMENT This Agreement is entered into as of the 18th day of August, 2010 between Angeion Corporation, a Minnesota corporation, (“Angeion’) and BlueLine Partners, LLC, a California limited liability company and its affiliated parties (“BlueLine”). RECITALS WHEREAS, on August 10, 2010, BlueLine filed an Amended Schedule 13D (“August 10, 2010 Schedule 13D”) with the Securities and Exchange Commission (“SEC”), that, among other things, (i) proposed the reformation of the Board of Directors of Angeion, (ii) proposed the calling of a Special Meeting of Shareholders of Angeion to remove the current Board of Directors and replace the Board with new directors, and (iii) requested that current shareholders of Angeion complete and provide BlueLine with a “Demand by Shareholder for Special Meeting.” WHEREAS, Angeion and BlueLine entered into discussions with respect to resolving the matters discussed in the BlueLine August 10, 2010 Schedule 13D and have agreed that it is the best interests of the Company’s shareholders, employees and customers to establish a framework under which Angeion can continue to operate and can implement some of the suggestions of BlueLine without calling a Special Meeting of Shareholders and incurring the expense of a proxy fight. Therefore, Angeion and BlueLine hereby agree as follows: 1.
